Citation Nr: 0605760	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-19 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for peripheral 
neuropathy as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1967 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision.   In January 
2006, a hearing was held before the undersigned and a copy of 
the transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  In a rating decision dated in April 1999, the RO denied 
service connection for peripheral neuropathy, bilateral 
extremities, as a result of exposure to herbicides.  While 
the veteran submitted a Notice of Disagreement, he did not 
appeal this decision within one year of being notified.  

2.  Evidence received since the April 1999 decision denying 
service connection for peripheral neuropathy is not so 
significant that it must be considered to fairly decide the 
merits of the claims.  


CONCLUSIONS OF LAW

1.  The April 1999 decision denying service connection for 
peripheral neuropathy as a result of exposure to herbicides, 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 20.302, 20.1103 (2005).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for peripheral neuropathy as a result of exposure 
to herbicides.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in July 2001 and October 2002, the RO 
informed the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in February 2004, in which the appellant and his 
representative were advised of all the pertinent laws and 
regulations regarding his claim.  The Board, therefore, 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's 
claims, and that the SOC by the RO clarified what evidence 
would be required to establish entitlement to the benefit 
sought.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the February 2004 SOC contained the 
pertinent language from the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the appellant of each element of 
the VCAA, the appellant was nonetheless properly notified of 
all the provisions of the VCAA by the February 2004 SOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While the October 2002 
letter was sent subsequent to the November 2001 rating 
decision, the claimant has not been prejudiced by the timing 
of the notice.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding VA's duty to notify.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
claimant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Private medical records have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

The RO denied service connection for peripheral neuropathy in 
April 1999.  The veteran was informed of that decision and he 
did not file a timely appeal.  The April 1999 decision 
denying service connection for peripheral neuropathy is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  In 
March 2001, the veteran sought to reopen his claim for 
peripheral neuropathy.  To reopen the claim, the veteran must 
submit new and material evidence.  See 38 U.S.C.A. § 5108.

The veteran's claim to reopen (filed on March 12, 2001) was 
submitted before the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the prior version of the 
regulation, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).
 
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As the final disallowance of the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
was in April 1999, the Board must determine whether new and 
material evidence has been received subsequent to the April 
1999 rating decision sufficient to reopen that claim.  

The basis for denial of the veteran's claim was the lack of 
competent evidence reflecting a nexus between his peripheral 
neuropathy and herbicide exposure.  It was noted that the 
veteran's disability did not resolve within the two year time 
frame and became progressively worse over the years.  

The new evidence submitted does not include any additional 
records demonstrating a relationship between the veteran's 
disability and herbicide exposure.  Evidence received since 
the April 1999 rating decision include previously submitted 
medical records from A. Shydohub, M.D., articles about Agent 
Orange, a transcript from a "60 Minutes" program, and 
various letters from the veteran.  None of the evidence 
submitted bears directly or substantially on the claim, is 
redundant and cumulative, and is not so significant to fairly 
decide the merits of the claim.  While the high quality and 
character of the veteran's service is readily evident, there 
is no medical opinion relating the veteran's peripheral 
neuropathy to herbicide exposure.  Since the last final 
denial, the Secretary, taking into account analysis by the 
National Academy of Sciences, has again found that the 
credible evidence against an association between herbicide 
exposure and chronic persistent peripheral neuropathy 
outweighs the credible evidence for such an association.  See 
67 Fed. Reg. 42600-42605 (June 24, 2002).  Accordingly, the 
veteran's attempt to reopen his service connection claim for 
peripheral neuropathy is denied.




	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having not been submitted to reopen 
the claim for service connection for peripheral neuropathy as 
due to exposure to herbicides, the application to reopen is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


